Citation Nr: 1548272	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable initial rating for tinea pedis.

2.  Entitlement to service connection for foot problems other than tinea pedis, to include keratoderma of the feet and foot ulcers, to include as secondary to service-connected type 2 diabetes mellitus.

3.  Entitlement to service connection for chronic kidney disease with kidney failure, claimed as secondary to service-connected type 2 diabetes mellitus.

4.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, claimed as secondary to service-connected type 2 diabetes mellitus.

5.  Entitlement to service connection for peripheral vascular disease of the right lower extremity claimed as secondary to service-connected type 2 diabetes mellitus.

6.  Entitlement to service connection for peripheral vascular disease of the left upper extremity, claimed as secondary to service-connected type 2 diabetes mellitus.

7.  Entitlement to service connection for peripheral vascular disease of the right upper extremity, claimed as secondary to service-connected type 2 diabetes mellitus.

8.  Entitlement to service connection for hypertension, claimed as secondary to service-connected type 2 diabetes mellitus.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) the Regional Office (RO) in Nashville, Tennessee.

In May 2011, the Veteran filed a claim for "problem with my feet."  He indicated that his feet were wet all the time while on operation during his tour of duty in Vietnam.  A September 2011 report of contact reflects the Veteran's report that he has had continuous rashes and possibly ulcers on his feet; he was not sure whether the condition was due to exposure to Agent Orange or secondary to his diabetes.  The Veteran was provided a VA skin examination in December 2011.  This examination revealed diagnoses of keratoderma affecting both hands, legs and feet and foot ulcers in 2003 and 2010, diagnosed as mal perforans, in addition to tinea pedis of the feet.  The February 2012 rating decision granted service connection for tinea pedis of the feet but noted the other diagnoses of keratoderma and mal perforans ulcer were found to be less likely than not to be secondary to service-connected diabetes mellitus.

In his February 2013 notice of disagreement, the Veteran reports that he has suffered from rash all over his body, including his feet, hands and legs.  He also stated that while in Vietnam he was on operation all the time and he had to sleep in tents during rainy season, wearing the same wet socks for days without change.

The Board construes this statement as a timely notice of disagreement (NOD) with regard to the RO's February 2012 denial of service connection for foot problems other than tinea pedis, including keratoderma of the feet and foot ulcers.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2014); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).

Additionally, the RO issued a July 2015 rating decision that denied service connection for chronic kidney disease with kidney failure, for peripheral vascular disease of the bilateral lower and upper extremities, and for hypertension.  In October 2015, the Veteran submitted a timely notice of disagreement with that rating decision with regard to the issues of kidney disease, peripheral vascular disease, and hypertension.

The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As such, the issues of entitlement to service connection for foot problems other than tinea pedis, including keratoderma of the feet and foot ulcers; entitlement to service connection for chronic kidney disease with kidney failure; entitlement to service connection for peripheral vascular disease of the bilateral lower and upper extremities; and entitlement to service connection for hypertension are on appeal, as listed on the title page of this decision.

To the extent that the Veteran is raising a new claim of service connection for keratoma of the hands and legs, such issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for foot problems other than tinea pedis, including keratoderma of the feet and foot ulcers; entitlement to service connection for chronic kidney disease with kidney failure; entitlement to service connection for peripheral vascular disease of the left lower extremity; entitlement to service connection for peripheral vascular disease of the right lower extremity; entitlement to service connection for peripheral vascular disease of the left upper extremity; entitlement to service connection for peripheral vascular disease of the right upper extremity; and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinea pedis has not been shown to have affected at least 5 percent of his entire body or at least 5 percent of exposed areas, or to have required intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.


CONCLUSION OF LAW

The criteria for a compensable initial rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7806, 7813 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The issue of entitlement to a compensable initial rating for tinea pedis arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant law applicable for assignment of diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified and available post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA skin examination in December 2011 to ascertain the current severity of his service-connected tinea pedis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA examiner discussed the history of the Veteran's tinea pedis, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of this condition.  As it provides sufficient detail to determine the current severity of the Veteran's service-connected disability, the Board finds that the VA examination obtained in this case was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for tinea pedis, claimed as bilateral feet problem due to Agent Orange exposure, was granted in a February 2012 rating decision effective from May 18, 2011, with an initial noncomepnsable rating.  As such, the rating period on appeal for the initial rating for tinea pedis is from May 18, 2011.  38 C.F.R. § 3.400(o)(2) (2014).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

The Veteran's tinea pedis disability is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813, as dermatophytosis, which specifically includes tinea pedis.  Diagnostic Code 7813 instructs the rater to evaluate this condition as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7820.  

The medical evidence of record does not show that the Veteran's tinea pedis has resulted in scars or disfigurement of the head, face, or neck; rather, his tinea pedis only affects his feet.  To that effect, a December 2011 VA examination report specifically noted that the Veteran's service-connected skin condition did not cause scarring or disfigurement of the head, face or neck.  Therefore, the tinea pedis is most appropriately rated under Diagnostic Code 7806 (for rating dermatitis).

Under Diagnostic Code 7806, a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas; or, when systemic therapy such as with corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran underwent a VA skin examination in December 2011.  The diagnoses included tinea pedis.  The Veteran reported that he had tinea pedis in service in Vietnam.  The Veteran s skin conditions did not cause scarring or disfigurement of the head face or neck.  The examiner indicated that the Veteran's tinea pedis required constant or near-constant treatment with topical medications, Terbinafine, in the past 12 months.  He has not had any treatments or procedures other than topical medications in the past 12 months.  The examiner noted minimal scaling and maceration in the interdigital webs were consistent with tinea pedis and that the infections of the skin affected less than 5 percent of the total body area and none of the exposed area.

The Board finds that a compensable rating for tinea pedis is not warranted at any time during the appeal.  There is no medical evidence of record reflecting that the Veteran has tinea pedis which covers at least 5 percent of his entire body or at least 5 percent of exposed areas.  The VA treatment records do not provide any specific findings with regard to the measureable extent of the tinea pedis.  The December 2011 examination report shows symptoms of tinea pedis manifested as minimal scaling and maceration in the interdigital webs; however, less than 5 percent of the Veteran's entire body was affected and none of his exposed areas were affected.  Therefore, a compensable rating at any time during the appeal based on area affected is not warranted. 

The evidence of record, which includes VA outpatient treatment records, also does not show that the Veteran has, at any time during the pendency of this appeal, used systemic therapy, such as corticosteroids or other immunosuppressive drugs, to treat his tinea pedis.  Topical medications were noted in the December 2011 examination report, but they were not identified as systemic corticosteroid or immunosuppressive drugs.  The December 2011 examiner specifically noted that the Veteran did not require use of corticosteroids or immunosuppressive medications.  As a result, the criteria for a minimal compensable rating are not met.

Thus, the Board concludes that the evidence does not support assignment of a compensable rating for tinea pedis.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected tinea pedis, there is no evidence of record that would warrant a compensable rating for his tinea pedis during the rating period on appeal.  Accordingly, staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 126.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected skin disability.  See Thun, 22 Vet. App. at 115.  The Veteran's tinea pedis is deemed manifested by minimal scaling and maceration between the toes that affects less than 5 percent of the entire body and is treated with topical medications.  The schedular criteria specifically contemplate the percentage of total body and exposed area affected by tinea pedis, as well as the treatment required for the skin disease.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his tinea pedis that have been unaccounted for by the current schedular rating.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected tinea pedis presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's tinea pedis.  Furthermore, marked interference with employment or frequent periods of hospitalization has not been shown.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran is service connected for posttraumatic stress disorder (PTSD) with alcohol use disorder, polyneuropathy of the bilateral upper and lower extremities, type 2 diabetes mellitus, and falciparum malaria, in addition to his tinea pedis.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the evidence of record has not suggested any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence does not demonstrate, nor does the Veteran allege, that his tinea pedis prevents him from securing and following substantially gainful employment.  Specifically, the December 2011 VA examiner noted that the Veteran's skin condition did not impact his ability to work.  Accordingly, a claim for a TDIU has not been raised.

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a compensable initial disability rating, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable initial rating for tinea pedis is denied.


REMAND

The RO has not yet issued an SOC addressing the issues of entitlement to service connection for foot problems other than tinea pedis, including keratoderma of the feet and foot ulcers; entitlement to service connection for chronic kidney disease with kidney failure; entitlement to service connection for peripheral vascular disease of the bilateral lower and upper extremities; and entitlement to service connection for hypertension.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claims to the AOJ so that a SOC may be issued.  Accordingly, these issues must be remanded so that the AOJ may issue a SOC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Memphis, Tennessee dated from May 2015 to the present.  All records and/or responses received should be associated with the claims file.

2.  Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issues of entitlement to service connection for foot problems other than tinea pedis, including keratoderma of the feet and foot ulcers; entitlement to service connection for chronic kidney disease with kidney failure; entitlement to service connection for peripheral vascular disease of the left lower extremity; entitlement to service connection for peripheral vascular disease of the right lower extremity; entitlement to service connection for peripheral vascular disease of the left upper extremity; entitlement to service connection for peripheral vascular disease of the right upper extremity; and entitlement to service connection for hypertension.  38 C.F.R. § 19.26 (2014).  In the notice and SOC, remind the Veteran that a timely substantive appeal to the February 2012 and July 2015 rating decisions to the extent they denied these issues must be filed if such issues are denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202 (2014).  If, and only if, the Veteran perfects an appeal as to these issues, return these issues to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


